COOK, Judge
(dissenting):
I do not perceive a violation of any service regulation in this case. Paragraph 8b of SECNAVINST 5815.3C (Aug. 31, 1973), specifically authorizes the use of NAVSO Form 5815/3. Paragraph 4a of that instruction states:
Even though a sentence may have been ordered into execution pursuant to Section 0134, JAG Manual, or execution of the sentence is contemplated pursuant to Section 0135, JAG Manual, a punitive discharge may not, in fact, be executed until clemency review as provided for in this instruction has been completed.
Thus, the instruction requires a review by the Secretary as a condition precedent to the execution of a punitive discharge. This review exceeds the requirements of Article 71, Uniform Code of Military Justice, 10 U.S.C. § 871, to the extent it applies to adjudged dishonorable or bad-conduct discharges.1 Section 0134 provides for the execution of a discharge after completion of appellate review and section 0135 deals with a request for immediate execution of the discharge. Section 0135 authorizes the execution of the discharge after the following conditions have been met:
(1) That the accused has received a copy of the decision of the Navy Court of Military Review in his case;
(2) That the accused has had fully explained to him his right to petition the U.S. Court of Military Appeals for grant of review;
(3) That the accused does not have an appeal pending before the U.S. Court of Military Appeals;
(4) That the accused does not intend to appeal to the U.S. Court of Military Appeals but, nevertheless, understands that his request for immediate release does not affect his right seasonably to petition the U.S. Court of Military Appeals;
(5) That the accused has consulted counsel of his own choice; and
(6) That Naval Clemency and Parole Board review, under the provisions of SECNAVINST 5815.3 series, if applicable, has been completed.
As I interpret the import of section 0135, it authorizes a discharge to be executed upon completion of the mandatory review required by Article 66, UCMJ, 10 U.S.C. § 866, and compliance with the requirements of SECNAVINST 5815.3. In the present case, the authorities have not executed the appellant’s discharge pursuant to the provisions of section 0135. Presumably the net effect of the section 0135 provisions is to allow execution of a discharge after an accused has been served with the decision of the Navy Court of Military Review, but before expiration of the period allotted an accused to petition this Court for grant of review, if no petition is, in fact, submitted by an accused. See Article 67(c), UCMJ, 10 U.S.C. § 867. The majority concede that appellant’s execution of the form was not premature.2 I cannot agree that the staff *160judge advocate’s characterization of appellant’s request as a demand for “immediate execution of the discharge” required compliance with section 0135. Here, the provisions of section 0135 are inoperative as the appellant’s case is being considered by this Court; accordingly, the right to counsel provided by section 0135b(5) does not apply. Section 0134 applies because execution of his discharge has not been accelerated under 0135. If the staff judge advocate’s “imprecise characterization” was vague, its ambiguity was waived by trial defense counsel’s failure to object. United States v. Morrison, 3 M.J. 408 (C.M.A.1977).
Under some circumstances, a bad-conduct discharge can be executed, without referral “to the Secretary of the Navy (Naval Clemency and Parole Board) for clemency review,” by using NAVSO Form 5815/3. Para. 9, SECNAVINST 5815.3C. The form, however, does not authorize execution of a discharge where there has been no compliance with either section 0134 or 0135. The form itself reflects that appellant was advised of the consequences of the request he made and SECNAVINST 5815.3C does not require consultation with counsel prior to submission of the request.
I have previously observed that the presence of counsel is not required at a post-trial interview with an accused for sentence purposes because the interview was the functional equivalent of an interview by probation officers. United States v. Hill, 4 M.J. 33, 48 (C.M.A.1977) (Cook, J., dissenting). I believe that waiver of the right to seek clemency review of a sentence by the Secretary is a collateral matter that is not, according to my position in United States v. Palenius, 2 M.J. 86, 94 (C.M.A.1977) (Cook, J., concurring in the result), within the responsibilities of trial defense counsel. See my dissent in United States v. Larner, 1 M.J. 371, 376 (C.M.A.1976).
Even assuming that clemency review fell within trial defense counsel’s area of responsibility and appellant could not waive his rights without consultation with counsel, here trial defense counsel was made aware of the execution of the request prior to the supervisory authority’s action. In my opinion, this requires affirmance of the decision below for two reasons:
(1) His failure to object below waived any deficiency in the procedure giving rise to execution of the form and the discharge may be executed without review by the Secretary of the Navy (Naval Clemency and Parole Board).
(2) Service of the post-trial review on defense counsel waived any alleged deficiency in the review, which includes a reference to appellant’s request. United States v. Morrison, supra; United States v. Goode, 1 M.J. 3 (C.M.A.1975).
Furthermore, I disagree with the author judge’s implication that a staff judge advocate cannot include matters in his review which are not found in the record of trial. The Court specifically recognized the practice in United States v. Scott, 20 U.S.C.M.A. 264, 43 C.M.R. 104 (1971), and United States v. Vara, 8 U.S.C.M.A. 651, 25 C.M.R. 155 (1958); and, the Goode rule was promulgat*161ed to ensure that an accused has an opportunity to respond to adverse matters which were not considered during trial.
Finally, it does not appear that the Privacy Act is applicable to the present case. See 5 U.S.C. § 551(1)(F). Even assuming its applicability, the use of the request by the supervisory authority would clearly be authorized by 5 U.S.C. § 552a(b)(1).
Accordingly, I would affirm the decision of the United States Army Court of Military Review.

. In view of my resolution of the matter, I need not consider whether there is a conflict between paragraph 4a, SECNAVINST 5815.3C (Aug. 31, 1973), and Article 71, Uniform Code of Military Justice, 10 U.S.C. § 871, which authorizes the execution of some punitive discharges without review by a Secretary of the Armed Forces of the United States.


. The principal opinion first implies that the accused was “obviously misinformed” about or “solicited” (10 M.J. 154, 158) to execute his *160waiver of the Secretary of the Navy’s review of the sentence; it then declares that the accused was “obviously misinformed or not properly advised as to the status of his case.” Id. at 158. I find no hint in the record of any evidence to indicate that accused was “misinformed” or “solicited” or “not properly advised” in regard to the status of his case or the waiver. As to the accused’s comment in his handwritten statement of the reasons for his request to the effect that “the camanding [sic] officer of the 5th Marines approved” the adjudged discharge, the accused may have been mistaken but no evidence suggests that the mistake resulted from misadvice or misinformation given to him. In any event, the accused’s apprehension as to to the nature of the convening authority’s action was, as it turned out, correct. I do not see, therefore, that he was substantially disadvantaged by the circumstance that as of the date of the waiver the convening authority had not yet officially acted on the case. The accused’s statement demonstrates that his waiver was prompted by his conclusion that he had “wasted enough time with” the Marine Corps and he did not “want to go back to duty.”